UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JEFFREY FARKAS, M.D., LLC d/b/a        MEMORANDUM AND ORDER
 INTERVENTIONAL NEURO ASSOCIATES
 and ALICEA SHERISE,                    18-CV-05232

                   Plaintiffs,

           -against-

 CIGNA HEALTH AND LIFE INSURANCE
 COMPANY, and PROGRAM
 DEVELOPMENT SERVICES, INC.,

                   Defendants.


Parties                                     Appearances



For Plaintiffs                              Michael Gottlieb
                                            Schwartz Sladkus Reich
                                            Greenberg Atlas LLP
                                            270 Madison Avenue
                                            New York, NY 10016



For Defendant Cigna Health                  E. Evans Wohlforth
and Life Insurance Company                  Gibbons P.C.
                                            One Gateway Center
                                            Newark, NJ 07102


For Defendant Program Development           John E. Kiley
Services, Inc.                              Sheppard Mullin Richter
                                            & Hampton LLP
                                            30 Rockefeller Plaza
                                            New York, NY 10112




                                    1
                                                                                           Shira Forman
                                                                                           Sheppard Mullin Richter
                                                                                           & Hampton LLP
                                                                                           30 Rockefeller Plaza
                                                                                           New York, NY 10112


  JACK B. WEINSTEIN, Senior United States District Judge:


  Table of Contents
  I.   Introduction ............................................................................................................................ 2
  II. Factual Background ............................................................................................................... 3
  III. Summary Judgment Standard ................................................................................................ 6
  IV. Law ........................................................................................................................................ 6
     A. District Court’s Review of Benefits Determination............................................................. 6
     B. Breach of Fiduciary Duty..................................................................................................... 7
  V. Application of Law ................................................................................................................ 8
    A. ERISA § 502(a)(1)(B) Claim ............................................................................................... 8
        i.     Standard of Review .......................................................................................................... 8
        ii.    Abuse of Discretion .......................................................................................................... 9
     B. ERISA § 502(a)(3) Claim .................................................................................................. 13
  VI. Conclusion ........................................................................................................................... 14


I.            Introduction

              This is an Employee Retirement Income Security Act of 1974, 29 U.S.C. 1001, et seq.

  (“ERISA”) case. Plaintiffs Jeffrey Farkas, M.D., LLC, d/b/a Interventional Neuro Associates

  (“Farkas”) and Alicea Sherise (“Patient” or “the patient”) assert a cause of action against

  defendants Cigna Health and Life Insurance Company (“Cigna”) and Program Development

  Services, Inc. (“PDS”) for (1) recovery of benefits under ERISA Section 502(a)(1)(B), codified

  as 29 U.S.C. § 1132(a)(1)(B), and (2) breach of fiduciary duty under ERISA Section 502(a)(3),

  codified as 29 U.S.C. § 1132(a)(3).




                                                                          2
             Plaintiffs seek $332,300 in billed charges for emergency brain surgery performed by

      Farkas, an out-of-network medical provider, on Patient after she suffered a stroke and multiple

      brain aneurysms. They allege that they should have been reimbursed fully—at the rate sought by

      the surgeon (Farkas)—for the emergency medical procedure under Patient’s ERISA health

      benefits plan, for which her employer PDS served as plan administrator and Cigna served as

      claims administrator.

             Defendants move for summary judgment. They contend, inter alia, that: (1) plaintiffs’

      claim for benefits should be dismissed because the failure to apply a provision in the insurance

      plan providing non-network doctors 100% reimbursement for “Emergency Room” services did

      not amount to an abuse of discretion; and (2) plaintiffs’ fiduciary duty claim should be dismissed

      because it seeks the same monetary remedy sought in the claim for benefits.

             Summary judgment is granted. Both claims are dismissed.

II.          Factual Background

             Patient, 41, awoke on the morning of February 17, 2018 with severe migraine headaches,

      nausea, and vomiting. Am. Compl. Ex. A. She went to the emergency room at the NYU

      Langone Medical Center where a CT scan revealed ruptured blood vessels in her brain. See id.;

      Hr’g Tr. 7:25–9:8, June 4, 2019. She was diagnosed with multiple brain aneurysms and a

      subarachnoid hemorrhage, a life-threatening type of stroke, and rushed to the hospital’s

      endovascular suite for surgery. See Am. Compl. Ex. A; Hr’g Tr. 8:4–9:8, June 4, 2019.

             Emergency brain surgery was almost immediately conducted after diagnosis by

      neuroendovascular interventionist surgeons associated with Farkas. See Am. Compl. ¶¶ 8, 10;

      Hr’g Tr. 8:25–12:16. Farkas, who was not on a list of insured medical providers under the




                                                      3
patient’s insurance plan, billed $332,300 for its emergency medical services. Am. Compl. ¶¶

13–14.

         The patient was the beneficiary of an employer-based health insurance plan governed by

ERISA. Id. ¶ 11. Her employer, PDS, self-funded the plan and acted as plan administrator. See

id. Cigna acted as claims administrator. Id.

         Patient assigned her applicable health insurance rights and benefits under the ERISA plan

to Farkas, who submitted Health Care Financing Administration (“HCFA”) medical bills to

Cigna seeking payment for the performed out-of-network treatment in the amount of

$332,300.00. See id. ¶¶ 12–13. The HCFA claim form submitted by Farkas indicated that the

“place of service” was “inpatient hospital services” and that the services were “emergency.” See

id. at Ex. C.

         On June 13, 2018, Farkas received a document from an entity known as Multiplan,

stating in part that “CIGNA has contracted with MultiPlan to facilitate resolution of the above

referenced services due to the Provider being out of network for this claim.” Id. ¶ 15. The

Multiplan document proposed reimbursement in the amount of $12,407.00 for the emergency

services rendered by Farkas. Id. ¶ 16. This offer was rejected, as was a second reimbursement

proposal received on June 18, 2019 from an entity known as MARS, in the amount of $7,499.77.

Id. ¶¶ 17–19.

         On July 2, 2018, Cigna sent Farkas an explanation of payment along with a check in the

amount of $6,893.20. Id. at Ex. E. The explanation of payment stated that the “covered amount”

was $6,893.20 and included conditional language regarding its payment, stating: “acceptance of

payment is full reimbursement less co-pay, coinsurance, or deductible.” Id. ¶¶ 21, 23. Farkas

never deposited the check. Id. ¶ 25.


                                                 4
       Cigna’s position was that its payment offer was based on a provision in the plan

providing reimbursement for “inpatient” pre-stabilization services. See, e.g., Cigna Reply Br. at

3, ECF No. 37, May 8, 2019; Hr’g Tr. 7:9–18, 8:8–14, 9:1–10:25, 11:25–12:6, June 12, 2019.

Cigna also submitted that the $6,893.20 was three times what a person on Medicare would

receive from Medicare. See, e.g., Hr’g Tr. 8:20–25, 20:15–25, 22:3–10, June 12, 2019. The

patient was too young to be on Medicare. But the explanation did, in part, suggest a lack of

arbitrariness by defendants. See infra Section V(A)(ii).

       Patient was sent an explanation by Cigna of benefits payable for her treatment by an out-

of-network provider. Pls. Reply Br. Ex. E, ECF No. 36, May 1, 2019. It stated that Cigna paid

Farkas $6,893.20 and that her financial responsibility towards her treatment was $0.00. Id. It

also noted that Cigna “negotiates discounts with health care professionals and facilities to help

you save money,” in this case saving her $325,406.80. Id.

       Farkas submitted an internal appeal to Cigna on July 19, 2018 regarding the benefits

determination. Am. Compl. ¶ 30. It argued that Cigna was responsible for the full amount of

$332,300 charged for the brain surgery because “[t]he plan specifically states that emergency

treatment performed by a non-network provider is covered at 100%, including ‘all services

rendered as part of the visit.’” Id. at Ex. G (emphasis added). It states that the services were

billed at Farkas’s “usual and customary rates.” Id.

       On September 10, 2018, Cigna sent Farkas a response denying the appeal. Id. ¶¶ 33–34.

Cigna explained that it was affirming its original decision to apply the maximum reimbursable

charge to the medical benefits claims. Id. at Ex. H.

       Plaintiffs then commenced the instant action seeking full reimbursement for the

performed treatment by Farkas. Id. ¶ 42.


                                                 5
III.          Summary Judgment Standard

              Summary judgment is appropriate when “the movant shows that there is no genuine

       dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

       Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

IV.           Law

              A.       District Court’s Review of Benefits Determination

              Section 502(a)(1)(B) of ERISA provides that a “civil action may be brought . . . by a

       participant or beneficiary . . . to recover benefits due to him under the terms of the plan, to

       enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the

       terms of the plan.” 29 U.S.C. § 1132(a)(1)(B) (emphasis added).

              A district court reviews an administrator’s decision to deny benefits under an abuse of

       discretion standard where the ERISA plan grants the plan administrator discretionary authority to

       determine eligibility for benefits. Katsanis v. Blue Cross & Blue Shield Ass'n, 803 F. Supp. 2d

       256, 260 (W.D.N.Y. 2011); see also Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111-

       12, 115 (1989) (explaining that a denial of benefits challenged under § 1132(a)(1)(B) should be

       reviewed under an abuse of discretion standard when the ERISA plan terms expressly give the

       plan administrator discretion over benefits determinations); 128 A.L.R. Fed. 1, § 2a (noting that

       the Court in Firestone found that “a deferential standard of review, under principles of trust law,

       is appropriate when a trustee exercises discretionary authority”).

              Discretion is conferred if the plan contains “language stating that the award of benefits is

       within the discretion of the plan administrator or language that is plainly the functional

       equivalent of such wording.” Kinstler v. First Reliance Standard Life Ins. Co., 181 F.3d 243,

       252 (2d Cir. 1999).


                                                         6
        Under an abuse of discretion standard, courts “will not disturb the administrator's

ultimate conclusion unless it is ‘arbitrary and capricious.’” Fuller v. J.P. Morgan Chase & Co.,

423 F.3d 104, 106–07 (2d Cir. 2005) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438, 441

(2d Cir. 1995)). Because this is a “highly deferential standard of review, [courts] cannot

substitute [their] judgment for that of the Plan Administrator and will not overturn a decision to

deny or terminate benefits unless ‘it was without reason, unsupported by substantial evidence or

erroneous as a matter of law.’” Id. at 107 (quoting Pagan, 52 F.3d at 442) (emphasis added).

“[T]he narrow scope of review under the arbitrary and capricious standard[, however,] does not

shield the agency's decision from an in-depth, searching and careful consideration by [the district

court] . . . or prevent reversal of such where there has been a clear error of judgment.” See

Pension Ben. Guar. Corp. v. Potash, No. CIV-79-130B(E), 1986 WL 3809, at *3 (W.D.N.Y.

Mar. 26, 1986) (citations omitted).

        “[J]udicial review is presumptively ‘limited to the record in front of the claims

administrator unless the district court finds good cause to consider additional evidence.’”

Thomas v. Cigna Grp. Ins., No. 09CV5029SLTRML, 2013 WL 12084484, at *16 (E.D.N.Y. Jan.

10, 2013) (quoting DeFelice v. Am. Int'l Life Assur. Co. of New York, 112 F.3d 61, 67 (2d Cir.

1997) (emphasis added)). No proof of the market value of the services by Farkas on appeal or at

any other time was submitted. This court is bound by that lack of proof by plaintiffs.

        B.      Breach of Fiduciary Duty

         ERISA Section 502(a)(3) provides for a cause of action by “a participant, beneficiary, or

fiduciary . . . to enjoin any act or practice which violates any provision of this subchapter or the

terms of the plan, or . . . to obtain other appropriate equitable relief (i) to redress such violations

or (ii) to enforce any provisions of this subchapter or the terms of the plan.” 29 U.S.C. §


                                                   7
     1132(a)(3) (emphasis added). It is a “catchall” provision “offering appropriate equitable relief

     for injuries caused by violations that § 502 does not elsewhere adequately remedy.” Varity

     Corp. v. Howe, 516 U.S. 489, 512 (1996).

            “[S]uits may be brought under § 502(a)(3) only for ‘those categories of relief that were

     typically available in equity.’” LI Neuroscience Specialists v. Blue Cross Blue Shield of Fla., 361

     F. Supp. 3d 348, 356 (E.D.N.Y. 2019) (emphasis in original) (quoting Mertens v. Hewitt Assocs.,

     508 U.S. 248, 256, (1993)). “A claim for money due and owing under a contract is

     ‘quintessentially an action at law.’” Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S.

     204, 210 (2002) (quoting Wal–Mart Stores, Inc. v. Wells, 213 F.3d 398, 401 (7th Cir. 2000)).

            Equitable relief is unavailable under § 502(a)(3) “where the gravamen of the complaint is

     a claim for damages and other monetary relief owing under a contractual obligation.” Hall v.

     Kodak Ret. Income Plan, 363 F. App’x 103, 107 (2d Cir. 2010) (citation omitted). “[C]ourts

     should prevent plaintiffs from having two bites at the apple . . . and . . .‘we should expect that

     where Congress elsewhere provided adequate relief for a beneficiary’s injury, there will likely be

     no need for further equitable relief . . . .’” Fitch v. Chase Manhattan Bank, N.A., 64 F. Supp. 2d

     212, 229 (W.D.N.Y. 1999) (quoting Varity, 516 U.S. at 515); see also Nechis v. Oxford Health

     Plans, Inc., 421 F.3d 96, 104 (2d Cir. 2005) (declining “to perceive equitable clothing where the

     requested relief is nakedly contractual” with respect to plaintiff’s claim for restitution under

     § 502(a)(3) of ERISA).

V.          Application of Law

            A.      ERISA § 502(a)(1)(B) Claim

                       i.   Standard of Review




                                                       8
        Defendants’ benefits determination is subject to abuse of discretion review. The patient’s

ERISA plan contains unambiguous language delegating the plan administrator discretionary

authority to determine whether an employee’s claim for benefits is valid. See Thomas, 2013 WL

12084484, at *14 (finding that language in a plan granting the plan administrator “sole and

complete discretionary authority to interpret or construe ambiguous, unclear or implied terms in

the Plan, . . . [to] determine eligibility of Employees to participate in the Plan and to receive

Benefits” unambiguously provides the administrator discretion over benefits eligibility). The

instant plan states:

                For initial claim determination, the Plan Administrator has the
                discretionary authority to determine eligibility and to interpret the Plan.
                For claim appeals, the Plan Administrator has designated Cigna Health and
                Life Insurance Company as the appeals fiduciary. Cigna will have the
                discretionary authority to determine whether a claim should be paid or
                denied on appeal and according to the Plan provisions.

Am. Compl. Ex. F, at 6 (emphasis added). The administrator’s conclusion may not be overturned

unless it was “arbitrary and capricious.” See Fuller, 423 F.3d at 106.

                  ii.   Abuse of Discretion

        The brain surgery performed by Farkas was undoubtedly emergent. This was an

emergency procedure requiring immediate attention that could not be treated in a manner other

than in a high-tech operating room by skilled brain surgeons. But, under the applicable highly

deferential standard of review, defendants’ decision not to pay 100% of the billed medical

expenses cannot be considered an abuse of discretion. See Wright & Miller, § 2005

Exclusiveness of Procedures, 8 Fed. Prac. & Proc. Civ. § 2005 (3d ed.) (“As the Supreme Court

has instructed, courts should defer to the decisions of ERISA Plan Administrators, determining

the proper standard of review under the guidance of principles of trust law when the trust



                                                 9
arrangement grants the Plan Administrator discretion in allowing claims.” (footnote and citation

omitted)).

        Plaintiffs argue that they should have been fully reimbursed under a provision in the

plan’s reimbursement schedule which states that “Emergency Room” services, “includ[ing] all

services rendered as part of the visit,” are paid at 100%. See Am. Compl. ¶ 28. The relevant

provision is set out below:




        . ...    "'   .

Id. at 11.

        This provision, labeled “Emergency Room,” can be reasonably interpreted as location

specific. See id. It states that the “maximum reimbursable charge” limits—a payment schedule

based upon a methodology similar to the methodology Medicare uses to determine the allowable

fee for the same or similar service within the geographic market—do not apply to charges for

emergency services performed in “an emergency department” of an out-of-network hospital. See

id. at 11, 21. Only those medical services therefore delivered in the emergency department

would receive 100% reimbursement under this provision.



                                                10
       The plan makes an explicit distinction between services provided in an “Emergency

Room” and services provided in an “inpatient” hospital setting. See id. at 22. In its description

of “Covered Expenses,” the ERISA plan provides for both “Emergency Room” services and

“inpatient hospital care immediately following an emergency room visit,” the latter includes

“medically necessary treatment immediately which is required to stabilize a member’s

condition.” Id. The relevant language reads as follows:

         ~&9ml
         Emer,ncyRoom
         The Plan ooveis Em~ency Sm Pretreatment autoorl1.atlon Is not mJU!roo prim lo ncelYing Emeigency Services. Medical
         f&magemmt mtLt be conlacted wllhln 48 Mun aftr cm bprovided.
         lnpat11nt J/ospflal Care Jmmedlate/ylollmvlngan finer8Mq Room nstt
         Inpatien1 care for FJnergency Seniet, m:ludes ~th ~lal and Dot.tor~ fur initial rmdical merung examination~ well
         ~ Wlrally Neces.wy trealment wluch Is bnmedlatelJJfJlulred to Stabilize tlwl J&mlll'ts rondldon.

Id.

       A description of how inpatient care prior to stabilization is reimbursed immediately

follows. See id. As set out below, this provision provides for out-of-network inpatient pre-

stabilization services to be paid according to in-network coinsurance levels.




Id. “Co-insurance” is defined within as a percentage of the maximum reimbursable charge that a

plan member is required to pay. Id. at 9.



                                                            11
       While “it is well settled that ambiguities are to be construed in favor of the plan

beneficiary,” Thomas, 2013 WL 12084484, at *14 (E.D.N.Y. Jan. 10, 2013) (citation omitted);

see also Fay v. Oxford Health Plan, 287 F.3d 96, 106 (2d Cir. 2002), based on the evidence and

the law, and because of the deference granted to administrators, this court has no occasion to

overturn the benefits determination made in this case. The administrator’s conclusion not to

characterize the surgery as “Emergency Room” services was based on a reasoned, rational

interpretation of Patient’s ERISA plan and consistent with its provisions relating to

reimbursement for inpatient services following an emergency room visit and prior to

stabilization. See Blanck v. Consol. Edison Ret. Plan, No. 02 CIV. 7718(LTS)(DC, 2004 WL

115199, at *8 (S.D.N.Y. Jan. 26, 2004).

       Patient was initially treated in the emergency room of the hospital by triage employees of

the hospital. See Hr’g Tr. 5:6–8, 6:7–14, 8:18–25, June 12, 2019. Later she was transferred to

the endovascular room for surgery. As indicated in the claim form submitted by Farkas, the

medical services, though emergent, were conducted in an “inpatient hospital setting.” Am.

Compl. Ex. C. When denying Farkas’s internal appeal, Cigna explained that they applied the

maximum reimbursable charge to plaintiffs’ claim, offering payment of $6,893.20. Id. at Ex. H;

see also Hr’g Tr. 8:20–25, June 12, 2019 (Cigna explaining that its offer was subject to the

maximum reimbursable charge, a formula based on Medicare, and that the offer was three times

what a person on Medicare would have received). This reimbursement proposal was, as already

noted, based on the amount that would have been paid under a provision in the insurance plan

allowing for reimbursement for inpatient pre-stabilization care. See Am. Compl. Ex. F, at 22;

Hr’g Tr. 7:9–18, 8:8–14, 9:1–10:25, 11:25–12:6, June 12, 2019.




                                                12
       The administrator’s benefits determination was neither arbitrary nor capricious.

Evidence in the record supported a finding that the patient’s emergency surgery was not subject

to 100% reimbursement under the plan provision covering “Emergency Room” services. A

ruling to the contrary would be be inappropriate in view of Congress having designed ERISA to

avoid litigation and to provide swift and predictable resolutions of disputes. See, e.g., Wright &

Miller, § 2005 Exclusiveness of Procedures, 8 Fed. Prac. & Proc. Civ. § 2005 (3d ed.) (“[E]ven

as to other matters—such as conflict of interest—the court confronting a discovery request must

keep in mind that Congress intended that ERISA provide a method for expeditious and

inexpensive resolution of disputes.” (footnotes and citations omitted)); Wright & Miller, § 4516

Areas of Competence for the Formulation of Federal Common Law—Filling the Interstices

Within a Pervasive Federal Framework, 19 Fed. Prac. & Proc. Juris. § 4516, n. 77 (3d ed.) (“The

federal courts should fashion federal common law remedies sparingly, and should not resort to

their lawmaking authority to create rights and remedies under ERISA when it would (1) conflict

with statutory provisions of ERISA; (2) discourage employers from implementing ERISA plans;

or (3) threaten to override explicit terms of some established ERISA benefit plan.” (citations

omitted)).

       B.      ERISA § 502(a)(3) Claim

       The claim for breach of fiduciary duty under ERISA § 502(a)(3) is dismissed. Plaintiffs

impermissibly seek the same monetary remedy in the § 502(a)(3) claim as the § 502(a)(1)(B)

claim. See LI Neuroscience Specialists, 361 F. Supp. 3d at 357. Though they “attempt[] to

couch [the] § 502(a)(3) claim in equitable terms, plaintiff[s] do[] not seek equitable relief—but

rather, the essence of the claim is one for damages for alleged underpayment.” Id. at 356 (citing

Frommert v. Conkright, 433 F.3d 254, 270 (2d Cir. 2006)).


                                                13
             Plaintiffs seek the balance of the unreimbursed medical expenses, relief that "falls

      comfortably within the scope of§ 502(a)(l)(B)." Frommer/, 433 F.3d at 270. "Because

      adequate relief is available under this provision, there is no need on the facts of this case to also

      allow equitable relief under§ 502(a)(3)." Id

VI.           Conclusion

              The claims are dismissed. Plaintiffs' 29 U.S.C. § 1132(a)(l)(B) claim fails. The

      administrator's benefits determination was neither unsupported by the evidence nor inconsistent

      with a reasonable interpretation of the ERIS A plan provisions-it was not an arbitrary decision.

      Plaintiffs' 29 U.S.C. § 1132(a)(3) claim also fails. It seeks payment for the same unreimbursed

      medical expenses sought in the underpayment of benefits claim brought under§ 1132(a)(l)(B).

             The Clerk of the Court is directed to enter summary judgment in favor of defendants.

      Costs and disbursements to be filed by the magistrate judge and entered by the Clerk of the

      Court. Close the case.




                                                             J ck B. Weinstein
                                                             Senior United States District Judge
      Dated: June 27, 2019
             Brooklyn, New York




                                                        14
